KELLUM, Judge,
concurring specially.
I concur with the main opinion. I write specially to express my concern that unlawful manufacturing of a controlled substance is subject to the 'statute of limitations in § 15^3 — 1, Ala.Code 1975, while trafficking in a controlled substance is specifically excluded from 'the statute of limitations pursuant to § 15-3-5(a)(8), Ala. Code 1975. Manufacturing a controlled substance and trafficking in a controlled substance aré, in my view, equally condemnable offenses. Therefore, I urge the legislature to amend §. 15-3-5, Ala.Code 1975, to include the manufacturing crimes set out in §§ 13A-12-217 and Í3A-12-218, Ala.Code 1975, as crimes for which there is no statute of limitations.